DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chabane et al (U.S. Patent Publication No. 2018/0010458).
	In the case of claims 1, 2 and 5, Chabane teaches a method comprised of providing a workpiece in the form of a coupon manufactured in an additive manufacturing process having marks in the form of grinding depth indicators formed thereon during the additive manufacturing process (Abstract, Pages 1-2 Paragraph 0011 and Page 7 Paragraph 0066). Chabane further teaches that the marks/grinding depth indicators were depressions/concavities in the outer surface of the coupon and were used to control a grinding/ablations process on the coupon after manufacturing (Page 5 Paragraphs 0055-0056).

Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hummeler et al (U.S. Patent Publication No. 2012/0203365).
In the case of claim 1, Hummeler teaches a process wherein a workpiece in the form of a three-dimensional object was manufactured by and additive manufacturing process in the form of laser sintering powdery material layer by layer wherein the formed workpiece/object comprised marks in the form of a coded character (Abstract and Page 2 Claim 1). Hummeler further teaches that the marks/character (12, 12’, 12’’) was used control an application of material in the form of paint or ink in a subsequent treatment process after manufacturing (Page 2 Paragraph 0026-0027).
	As for claims 2-5, Hummeler teaches that the marks/character (12, 12’, 12’’) comprised depressions (15, 15’, 15’’), protrusions (14, 14’, 14’’) and depressions and protrusions (Page 2 Paragraphs 0021-0023 and Figures 3-5).
	As for claims 7 and 9, Hummeler teaches that the marks/character (12, 12’, 12’’) were used to control application of a varnish or ink and further teaches an embodiment wherein only a protraction was 14’ was tinted/colored by the application of varnish/ink (Page 2 Paragraphs 0026-0027).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hummeler et al as applied to claim 1 above, and further in view of Baird et al (U.S. Patent # 7,922,272).
	The teachings of Hummeler as it applies to claim 1 have been discussed previously and are incorporated herein.
	As for claim 6, through Hummeler teaches having recorded/read the mark/character of with a camera Hummeler (Page 2 Paragraph 0025) does not teach that the camera was part of a machine carrying out an application or ablation of material in the subsequent treatment of the workpiece.
	Baird teaches a method for applying ink/paint to a substrate surface (Abstract and Column 1 Lines 8-13). Baird teaches that the ink/paint was accurately applied to the substrate 
	Based on the teachings of Baird, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the application machine of Baird to apply the paint or ink of Hummeler because Baird taught a known paint/ink application device which accurately applied paint/ink to a surface by identifying reference marks to align the application device with the surface.
	In the case of claims 11 and 13, they are rejected for the same reasons discussed previously in the rejection of claim 6 in that Hummeler in view of Baird taught using an application system to apply paint or ink to the surface based on reading marks with a camera/optical reading device. Baird further teaches that application of the paint/ink was controlled by a control unit (Column 7 Lines 13-30) and Hummeler teaches that the mark/character included additional encoded information (Pages 1-2 Paragraph 0019).

Allowable Subject Matter
Claims 8, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Claims 1 through 7, 9, 11 and 13 have been rejected. Claims 8, 10 and 12 have been objected to. No claims were allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712